        Case 3:19-cr-00021-H Document 41 Filed 05/08/20 PageID.210 Page 1 of 6


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                )         Case No. 19CR0021-H
                                              )
12                             Plaintiff,     )
                                              )         ORDER DENYING
                        v.                    )         DEFENDANT’S MOTION FOR
13                                            )
                                              )         BAIL OR RELEASE AND
14   ANIBAL TOMAS CARRILLO,                   )
                                              )         AFFIRMING THE MAGISTRATE
15                             Defendant.     )         JUDGE’S DETENTION ORDER
                                              )
16                                            )
                                              )         (Doc. No. 38.)
17
18         Pending before the Court is Defendant Anibal Tomas Carrillo’s (“Defendant”)
19   motion for this Court to review the Magistrate Judge’s detention order (Doc. No. 38)
20   filed on April 30, 2020. The Government filed its opposition to the Defendant’s
21   motion on May 7, 2020. (Doc. No. 40.) The Defendant is facing allegations that he
22   violated the terms of his supervised release. (Doc. No. 26.) The Court has jurisdiction
23   to hear this matter under Title 18 U.S.C. § 3145(b) and is required to determine the
24   Defendant’s motion promptly. A district judge reviews de novo a magistrate judge’s
25   detention order. United States v. Koenig, 912 F.2d 1190 (9th Cir. 1990). Under
26   Koenig, a district judge is to make his or her own de novo determination of the facts
27   without deference to the magistrate judge's ultimate conclusion. However, “the district
28   court is not required to start over in every case, and proceed as if the magistrate's
                                                  -1-
        Case 3:19-cr-00021-H Document 41 Filed 05/08/20 PageID.211 Page 2 of 6


1    decision and findings did not exist.” Id at 1193.
2          The Bail Reform Act (“BRA”), Title 18 U.S.C. § 3142(g), requires the Court to
3    consider certain factors in determining whether to detain or release a defendant: (1)
4    the nature and circumstances of the offense charged, including whether the offense is
5    a crime of violence, a violation of section 1591, a Federal crime of terrorism, or
6    involves a minor victim or a controlled substance, firearm, explosive, or destructive
7    device; (2) the weight of the evidence against the person; (3) the history and
8    characteristics of the person, including the person’s character, physical and mental
9    condition, family ties, employment, financial resources, length of residence in the
10   community, community ties, past conduct, history relating to drug or alcohol abuse,
11   criminal history, record concerning appearance at court proceedings, and whether, at
12   the time of the current offense or arrest, the person was on probation, on parole, or on
13   other release pending trial, sentencing, appeal, or completion of sentence for an
14   offense under Federal, State, or local law; and (4) the nature and seriousness of the
15   danger to any person or the community that would be posed by the defendant's
16   release.
17         When considering the nature of the offenses charged, the Court also considers
18   the penalties associated with the charges. United States v. Townsend, 897 F.2d 989,
19   995 (9th Cir. 1990). Additionally, “the weight of the evidence is the least important of
20   the various factors.” United States v. Motamedi, 767 F.2d 1403, 1408 (9th Cir. 1985)
21   (internal citations omitted). Although immigration status is not a listed factor to
22   consider in determining bail, “[a]lienage may be taken into account, but it is not
23   dispositive.” United States v. Santos-Flores, 794 F.3d 1088, 1090 (9th Cir. 2015).
24   However, “[a] defendant’s immigration detainer is not a factor in this analysis,
25   whether as evidence for or against a finding that the defendant poses a risk of
26   nonappearance." United States v. Diaz-Hernandez, 943 F.3d 1196, 1199 (9th Cir.
27   2019). Furthermore, the Court is prohibited from imposing a financial condition that
28   would result in the de facto detention of a defendant. 18 U.S.C. § 3142(c)(2); See also
                                                -2-
        Case 3:19-cr-00021-H Document 41 Filed 05/08/20 PageID.212 Page 3 of 6


1    Diaz-Hernandez at 1199. (Affirming the district judge’s detention order based on the
2    district court’s finding that the defendant would not be able to post bond in the amount
3    that the district judge theorized would reasonably assure the defendant’s appearance.).
4          Since the Defendant is facing revocation of supervised release proceedings,
5    “Rules 32.1 and 46(c) [of the Federal Rules of Criminal Procedure] provide statutory
6    authorization for bail pending the revocation hearing and direct that the motion be
7    adjudicated in accordance with the provisions of 18 U.S.C. § 3143.” United States v.
8    Loya, 23 F.3d 1529, 1530 (9th Cir. 1994). The “provisions of 18 U.S.C. § 3143
9    govern release pending sentencing… [and] [t]he burden of establishing that the
10   defendant will not flee or pose a danger to any other person or to the community rests
11   with the defendant.” Fed. R. Crim. P. 46. Accordingly, under § 3143 and Fed. R.
12   Crim. P. 46, the Defendant must prove by clear and convincing evidence that he is not
13   likely to flee or pose a danger to any other person or the community. Furthermore, a
14   defendant subject to the provisions of § 3143 “may be ordered released, under
15   appropriate conditions, by the judicial officer, if it is clearly shown that there are
16   exceptional reasons why such person's detention would not be appropriate” under
17   Title 18 U.S.C. § 3145(c). Under § 3145(c), the Court is required to consider a “wide
18   range of factors” as articulated in United States v. Garcia, 340 F.3d 1013, 1019 (9th
19   Cir. 2003) and “should examine the totality of the circumstances and, on the basis of
20   that examination, determine whether, due to any truly unusual factors or combination
21   of factors[,]” the Court should release a defendant for “exceptional reasons.”
22         Title 18 U.S.C. § 3142(i) governs the temporary release of a defendant under
23   the BRA. § 3142(i) provides in pertinent part that “[t]he judicial officer may, by
24   subsequent order, permit the temporary release of the person, in the custody of a
25   United States marshal or another appropriate person, to the extent that the judicial
26   officer determines such release to be necessary for preparation of the person's defense
27   or for another compelling reason.” Courts have held that in analyzing what constitutes
28   a “compelling reason,” a judicial officer “must make a particularized finding of
                                               -3-
        Case 3:19-cr-00021-H Document 41 Filed 05/08/20 PageID.213 Page 4 of 6


1    necessity” and as such a “case-by-case approach” is required in making an assessment
2    under § 3142(i). United States v. Stephenson, 2020 WL 1811353 at *3 (W.D. Ky.
3    Apr. 8, 2020) (Simpson, J.); see also United States v. McKnight, 2020 WL 1872412 at
4    *3 (W.D. Wash. Apr. 15, 2020) (Zilly, J.)
5          The Defendant’s family ties to the United States including family support
6    weighs in favor of setting bail. (Doc. No. 38 at 2.) However, the Defendant has
7    committed a new felony immigration offense while on supervised release. (Doc. No.
8    40 at 3.) This fact leaves the Court with little confidence that the Defendant will
9    comply with the Court’s order to appear for further proceedings. Additionally, the
10   Defendant has two prior state court convictions for inflicting corporal injury on a
11   cohabitant and for false imprisonment (Doc. No. 40 at 5), weighing against setting bail
12   in this case and further demonstrating the Defendant’s disregard for the law.
13   Furthermore, the Defendant has been previously deported and removed from the
14   United States on three prior occasions (Doc. No. 40 at 4), indicating an unwillingness
15   to comply with lawful orders. The potential sanctions the Defendant is facing for the
16   revocation of supervised release proceedings in this case and the sentencing
17   proceedings in the Defendant’s new case, Case No. 20CR0809-H, weigh in favor of
18   detention. Lastly, minor factors including the weight of the evidence and the
19   Defendant’s status as a non-citizen of the United States (Id), both weigh against
20   setting bail in this case. Based on these factors, the Court cannot find by clear and
21   convincing evidence that the Defendant is not likely to flee and concludes that
22   detention under the BRA is warranted.
23         The Defendant argues that the COVID-19 (“virus”) outbreak warrants setting
24   bail in this case and that “the Eighth Amendment forbids placing a frail individual at
25   risk” in a detention facility. (Doc. No. 38 at 12.). However, “as concerning as the
26   COVID-19 pandemic is, resolving an appeal [or review] of an order of detention must
27   in the first instance be an individualized assessment of the factors identified by the
28   Bail Reform Act[.]” United States v. Martin, 2020 WL 1274857, at *3 (D. Md. Mar.
                                                 -4-
        Case 3:19-cr-00021-H Document 41 Filed 05/08/20 PageID.214 Page 5 of 6


1    17, 2020) (Grimm, J.); Diaz-Hernandez at 1199 (“[T]he Bail Reform Act mandates
2    an individualized evaluation guided by the factors articulated in § 3142(g).”); See
3    also United States v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at *7 (D.D.C.
4    Mar. 30, 2020) (Jackson, J.) (“[T]he generalized risks posed by the COVID-19
5    pandemic do not alter the individualized balance of the statutory factors that Congress
6    prescribed for determining the propriety of the defendant’s detention in this particular
7    case[.]”).
8           Although the impact of the current pandemic on the detention facilities is of
9    course concerning to the Court, there is no evidence in record that the Defendant
10   suffers from any underlying medical condition or is a “frail individual” that would put
11   himself at risk of developing severe symptoms of a virus infection. See Lee at *4
12   (“[P]ersonal circumstances are not like those of other defendants for whom COVID-
13   19 has a readily material bearing—e.g., those who have underlying medical
14   conditions[.]”). Additionally, as the Government outlined in its response, the detention
15   facilities are taking active precautions to limit the potential spread of the virus within
16   its facilities. (Doc. No. 40 at 7.) Under these circumstances and because the Court is
17   required to make an individualized determination, the Court, weighing the “wide
18   range of factors” articulated in Garcia, concludes that there are no exceptional reasons
19   to release the Defendant under § 3145(c). Additionally, under these circumstances, the
20   Court finds that there are no compelling reasons to temporarily release the Defendant
21   under § 3142(i). See Stephenson at *3. Furthermore, the Court cannot find grounds
22   under the Eighth Amendment to order the Defendant’s release from custody.
23          The Defendant argues that the Fifth Amendment right to due process and the
24   Sixth Amendment right to counsel further weighs against the Defendant’s continued
25   detention, due to the detention facility implementing procedures restricting in-person
26   legal and social visits. Based on the Court’s understanding, the detention facility is
27   permitting telephonic legal visitations, balancing the Defendant’s rights to legal
28   representation and the safety of the inmates. The very fact that the detention facility is
                                                -5-
        Case 3:19-cr-00021-H Document 41 Filed 05/08/20 PageID.215 Page 6 of 6


1    restricting in-person legal and social visits is evidence that the detention facility is
2    taking active precautions to limit the spread of the virus, undercutting the Defendant’s
3    argument to the contrary. Accordingly, the Court cannot find grounds to release the
4    Defendant under the Fifth and Sixth Amendments.
5          After de novo review of the entire record before the Court and weighing the
6    appropriate factors in determining bail, the Court concludes that the Magistrate
7    Judge’s detention order is fully supported by all the facts and circumstances of this
8    case. The Court cannot find by clear and convincing evidence that the Defendant is
9    not likely to flee, cannot find exceptional reasons to release the Defendant under §
10   3145(c), cannot find compelling reasons to temporarily release the Defendant under §
11   3142(i), and cannot find grounds to release the Defendant under the Fifth, Sixth, and
12   Eighth Amendments. Accordingly, the Court DENIES the Defendant’s motion to set
13   bail in this case and AFFIRMS the Magistrate Judge’s detention order. Should
14   circumstances surrounding the Defendant’s custodial setting change, the Defendant
15   may request that the Court conduct another bail review. See United States v. Lopez,
16   No. 2:16-cr-00265-GMN-CWH-2, 2019 WL 2393609, at *1 (D. Nev. June 5, 2019)
17   (Navarro, C.J.) (“The party requesting modification must establish that new
18   information exists that was not known to him or her at the time of the initial detention
19   hearing, and that this new information is material to his or her release conditions
20   regarding flight or dangerousness.”) (internal citations and quotations omitted).
21         IT IS SO ORDERED.
22         DATED: May 8, 2020               ________________________________
                                            HONORABLE MARILYN L. HUFF
23
                                            UNITED STATES DISTRICT JUDGE
24
25
26
27
28
                                               -6-
